Citation Nr: 1003624	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-09 713	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to an increased rating for post operative 
residuals of a lumbar laminectomy, with degenerative disc 
disease and disc bulging, L2-L5, currently rated as 20 
percent disabling, to include restoration of a prior 40 
percent rating.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty for training from January 
1948 to January 1954 and from January 1955 to July 1969.


FINDING OF FACT

In December 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
and his authorized representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran by way of a statement dated 
December 14, 2009 has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


